DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15 and 16 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they encompass signals per se.
Claims 15 and 16 recite a computer-readable storage medium.  However, this phrase, given its broadest reasonable interpretation, has been judicially upheld to encompass both ineligible (e.g., wireless signals) and eligible storage media (e.g., memory cards.)  Therefore, because this claim language comprises signals per se, this claim is directed toward non-statutory subject matter and is accordingly rejected.
Applicant is recommended to amend the claim to “A non-transitory computer-readable storage medium…” in order to limit the claim to be directed only toward the eligible subject matter.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing unit”, “obtaining unit”, and “control unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 - 4, 6 - 10, and 12 - 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamagami, et al. (US 6229954 B1.)
	Regarding claim 1, Yamagami, et al. (hereafter, “Yamagami”) a device (extended card, 111; Fig. 2) that complies with a predetermined standard and that is mounted in an image capturing apparatus (camera, 100; Fig. 1) including a mounting part capable of attaching/detaching the device [c. 4, ln. 6 - 8], comprising:
a storage (memory, 205) capable of storing at least an image captured by the image capturing apparatus [c. 4, ln. 21 - 24];
a processing unit (image signal processing circuit, 203) configured to execute image analysis processing for image data based on the image captured by the image capturing apparatus [c. 7, ln. 54 - 63];
an obtaining unit configured to obtain, from the image capturing apparatus in accordance with the predetermined standard, the image data and a command used by the image capturing apparatus to output the image data to the device (image data is obtained from camera via extended bus 201 according to some inherent standard, and executes a command such as thinning out via thinning circuit 204, Fig. 2); and


Regarding claim 2, Yamagami discloses claim 1, wherein if a value indicating a size of the image data and stored in the command is associated with the image analysis processing, the control unit controls to cause the processing unit to execute the image analysis processing for the image data (DSP 202 performs the thinning process according to the image size stored in the display buffer memory, [c. 10, ln. 60 - 63.])

Regarding claim 3, Yamagami discloses claim 1, wherein if a value designating a storage destination of information in the storage and stored in the command is associated with the image analysis processing, the control unit controls to cause the processing unit to execute the image analysis processing for the image data (upon receipt of the notice of commencement of image recording to the recording medium, the recording mode determines if the image thinning process is performed, [c. 7, ln. 53 - 58.])

claim 4, Yamagami discloses claim 1, wherein if a protocol at the time of data output (e.g., image recording protocol that includes notification of commencement of image recording to the recording medium, [c. 7, ln. 53]), which is identified by a value indicating contents of the command and stored in the command, is associated with the image analysis processing, the control unit controls to cause the processing unit to execute the image analysis processing for the image data (where the recording mode determines if the image thinning process is performed, [c. 7, ln. 53 - 58.])

Claim 6, 13, and 15 are variant of claims 1 and 2 and are interpreted and rejected accordingly.

Regarding claim 7, Yamagami discloses an image capturing apparatus (Fig. 1, 100) including a mounting part (extended I/F, 110) capable of attaching/detaching a device capable of storing at least a captured image and complying with the predetermined standard (extended card, 111), comprising:
a generation unit configured to generate image data based on a captured image (image sensor, 6); and
an output unit configured to output, to the device in accordance with the predetermined standard, the image data and a command used by the image capturing apparatus to output the image data to the device mounted in the mounting part 
wherein in a case where the device can execute image analysis processing for the image data (when thinning out process is performed via circuit 204),
if the image data is a target of the image analysis processing, the output unit stores a value associated with the image analysis processing in the command and outputs the command (when the thinning out process is performed, then the thinned image is saved to the recording medium, [c. 8, ln. 3 - 10], and
if the image data is not the target of the image analysis processing, the output unit does not store the value associated with the image analysis processing in the command and outputs the command (if the thinning out process is not performed according to the recording mode, then the thinned image is inherently not created or saved to the recording medium.)

	Claims 8 - 10 are variants of claims 2 - 4 and are interpreted and rejected accordingly.

Claim 12, 14, and 16 are variant of claims 7 and 8 and are interpreted and rejected accordingly.


Allowable Subject Matter
Claims 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Art
	The prior art made of record is considered pertinent to the applicant’s disclosure, but is not relied upon as a reference for the preceding sections:
Kawanabe (US 20020001100 A1) discloses an image processing system.
Yamagami (US 20030086700 A1) discloses an image pickup apparatus.
James, III (US 20060067723 A1) discloses an imaging apparatus.
Fukuoka (US 6104430 A) discloses a camera apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200.  The examiner can normally be reached on M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698